Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 5, and 9 are cancelled.
Claims 1-2, 4, 6-8, and 10-20 are allowed.
As discussed during a telephonic interview on June 1, 2021, Applicant’s amendments to the independent claim 1 to further include the method comprising “directing the liquid from the flow region to surround the plasma arc at a shield exit orifice of the shield; and 
constricting the plasma arc by both (i) the venting via the at least one vent passage and (ii) the directing of the liquid to surround the plasma arc at the shield exit orifice.” have overcome the prior art of record and search. 
The combination of Takakiyo Ito et al. in view of Couch, Jr. et al is not sufficient to render the claims prima facie obvious.  If Takakiyo Ito's reference were modified by Couch, Jr., the structure of Jenkins would be destroyed and could not provide the workability of the plasma touch.  Therefore, allowance of Claims 1-2, 4, 6-8, and 10-20 is indicated because the prior arts of record do not show or fairly suggest the claimed limitations as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761